Order granting motion said to be for an order awarding judgment to the defendants against the plaintiff on the ground that the defendants are entitled to summary judgment on the pleadings pursuant to rules 112 and 113 of the Rules of Civil Practice, which has been treated as a motion to dismiss the complaint, and also canceling the lis pendens, reversed upon the law, with ten dollars costs and disbursements, and motion denied, -with ten dollars costs. A cause of action is set forth in the complaint. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.